Citation Nr: 1400483	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating for bilateral hearing loss in excess of 30 percent prior to January 27, 2011, in excess of 70 percent from January 27, 2011 to March 4, 2011, and in excess of 40 percent from March 4, 2011, forward.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to service connection for a benign positional vertigo, claimed as dizziness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  

These matters come before the Board of Veterans' Appeals (Board) from December 2004 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the December 2004 rating decision, the RO denied entitlement to service connection for dizziness.  In the April 2008 rating decision, the RO denied a disability rating in excess of 30 percent for bilateral hearing loss.  In a September 2012 rating decision, the RO assigned a 70 percent disability rating for bilateral hearing loss for the period from January 27, 2011 to March 4, 2011 and a 40 percent rating for the period from March 4, 2011, forward.  It explained that these time periods were based on January 27, 2011 First Coast Hearing Clinic, Inc. records and a March 4, 2011 VA examination.  The TDIU issue was raised by the record during the course of his appeal of the hearing loss increased rating issue and is thus part and parcel to that issue.  The RO formally addressed TDIU in a September 2012 Supplemental Statement of the Case (SSOC).  

The Veteran testified before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing is of record.  

The Board remanded these issues in January 2011 for additional development.  It also remanded the issue of entitlement to service connection for dizziness in November 2008 for issuance of a statement of the case (SOC).  

In November 2012, the Veteran submitted evidence from North Florida Center for Otolaryngology and from First Coast Hearing Clinic Inc., both dated in September 2012.  He indicated that he wished to waive Agency of Original Jurisdiction (AOJ) consideration of that evidence in the first instance.  However, in an October 2013 Informal Hearing Presentation (IHP), the Veteran's representative stated that the waiver was not in the Veteran's best interest and asked that the AOJ review the evidence in the first instance.  The Board therefore will not evaluate the submitted evidence at this time.  38 C.F.R. § 20.1304(c) (2013).  

In the October 2013 IHP, the Veteran's representative also requested remand to the Appeals Management Center (AMC) rather than the RO.  The AOJ is the RO via the AMC.  The Board finds does not find a sufficient reason to deviate from the regular practice of the Board as to where an issue is remanded.  The issue of entitlement to a disability rating in excess of 30 percent for bilateral hearing loss prior to January 27, 2011, in excess of 70 percent from January 27, 2011 to March 4, 2011, and in excess of 40 percent from March 4, 2011, forward, is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Benign positional vertigo, claimed as dizziness, did not have onset during active service, was not caused by active service, and was not caused or aggravated by service-connected tinnitus or hearing loss.  

2.  The Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for benign positional vertigo, claimed as dizziness, have not been met.  38 U.S.C.A. §§  1110, 5107 (West 2002); 3.102, 3.303(a), (d), (2013), 3.310 (2006).  

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§  5107, 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating their claims for VA benefits, Veterans Law Judges who conduct hearings have duties associated with those hearings, and the Board has a duty to ensure compliance with its remand directives.  


I.A. Due Process - Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA received the Veteran's claim of entitlement to service connection for dizziness as secondary to service connected tinnitus in December 2003.  Other than notice regarding assignment of disability ratings and effective dates, adequate notice was provided in a letter sent to the Veteran in August 2004.  Notice with regard to assignment of disability ratings and effective dates was provide in a letter sent to the Veteran in January 2011 as was notice as to establishing service connection on both direct and secondary bases.  The timing error in the notice was cured because after the January 2011 letter was sent, the Veteran had a meaningful opportunity to participate in the processing of his claim and the AOJ specifically adjudicated the issue of whether TDIU is warranted in the September 2012 SSOC.  See Pricket v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA received the Veteran's claim of entitlement to an increased disability rating for hearing loss in January 2008; it is from this claim that the TDIU issue arose.  Adequate notice was provided in a letter sent to the Veteran in January 2008.  Additional notice was provided in letters sent to him in June 2008 and January 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's service treatment records, VA treatment records, and relevant Social Security Administration (SSA) disability claim related records have been associated with the claims file.  Either with VA's assistance or submitted directly by the Veteran, all relevant identified and obtainable private treatment records have been obtained and associated with the claims file.  

VA provided examinations with regard to the service connection and TDIU issues in March 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations were adequate.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, and personal statements and history.  38 C.F.R. § 3.159(c) (4).  

Through his representative, the Veteran has argued to the Board, for example in the October 2013 IHP, that VA should obtain an independent medical opinion in this case.  This case does not present medical complexity or controversy warranting such development.  See 38 C.F.R. § 3.328(a) (2013).  Rather, the examinations that are of record provide sufficient expert evidence for the Board to now decide the appeal as to the TDIU and service connection issue.  

Reference is made to the Remanding of the claim for an increased rating for hearing loss.  That Remand is based, in part, on the receipt of evidence received in September 2012 North Florida Center for Otolaryngology and from First Coast Hearing Clinic Inc..  The Veteran's representative explicitly stated that he did not waive AOJ consideration of this evidence.  However, this evidence goes to the rating of the Veteran's hearing loss.  Neither report contains pertinent findings with respect the Veteran's employability or the cause of his benign positional vertigo (dizziness).  In other words, as the reports are not relevant to the service connection or the unemployability issues, AOJ consideration of the evidence is not deemed necessary.  38 C.F.R. §§ 19.9, 20.1304.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

I.B.  Due Process - Remand Compliance

An appellant is entitled as a matter of law to compliance with the Board's remand directives and the Board errs if it does not ensure such compliance.  See Stegall v. West, 11, Vet. App. 268, 271 (1998).  The only directive in the November 2008 Remand was to provide an SOC to the Veteran with regard to the issue of entitlement to service connection for dizziness.  The AOJ provided the SOC in January 2009.  There has been compliance with the January 2011 Board Remand directives to obtain available SSA records, provide corrective VCAA notice pertaining to service connection for dizziness on direct and secondary bases, obtain specified VA treatment records, an provide examinations and obtain opinions with regard to the TDIU and service connection for dizziness issues.  The AOJ readjudicated those two issues in a September 2012 SSOC.  

I.C. Due Process - Board Hearing

The Veteran's Law Judge who chairs a hearing must fulfill two duties specified at 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the October 2010 Board hearing, the undersigned Veterans Law Judge adequately explained the issues of entitlement to service connection for dizziness and an increased rating for hearing loss.  October 2010 Hearing Transcript (T) at 2 and 8-10.  The undersigned elicited testimony with regard to how the Veteran's disabilities affected his ability to function and this led to the inclusion of the TDIU issue.  Id. at 7.  The undersigned also asked if any medical professional had commented on whether the Veteran's claimed dizziness was due to his service connected tinnitus, thus putting him on notice as to the potential importance of such information, to which the Veteran replied in the negative.  Id. at 10.  As the TDIU issue was first raised by testimony received during the hearing, the undersigned's elicitation of testimony as to how his disability affected functioning was adequate compliance with the 38 C.F.R. § 3.103(c)(2) duties.  

II.  Service Connection - Dizziness

In his December 2003 claim, the Veteran asserted that his symptoms of dizziness and staggering warranted a higher disability rating for tinnitus.  The claim was properly construed as a claim of entitlement to service connection for dizziness.  In letter received in June 2006, the Veteran clarified that, in his opinion, he was suffering from a severe case of labyrinthitis, which he also referred to as severe peripheral vestibular disorder.  In the October 2013 IHP, the Veteran's representative argued that the same acoustic trauma that caused the Veteran's service-connected tinnitus and bilateral hearing loss also caused his dizziness.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Another avenue to establish service connection is through a theory of entitlement referred to as "secondary service connection."  That is, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006). The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown , 7 Vet. App. 439 (1995). 

Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) a disease or injury for which service connection had not yet been established.  The additional burdens were imposed by language that VA would not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless there was medical evidence showing the baseline level of severity of the nonservice-connected disease or injury before such was worsened beyond its natural progress by the service-connected disease or injury.  The appropriate version of § 3.310 in the instant case is that version effective prior that revision, because that version is potentially more favorable to the Veteran.  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The reason the earlier version is potentially more favorable to the Veteran is the earlier version does not require a showing of a baseline level of severity of the nonservice-connected disease or injury in order to establish service connection based on aggravation. 

In this case, the Board has listed the more favorable version although such distinction is not of particular importance as the preponderance of evidence is against a finding that his service-connected disabilities either caused of aggravated the condition claimed as dizziness.  

It is noted that the Veteran and his representative have employed various terms to describe the relevant symptoms experienced by the Veteran, including vertigo, dizziness, and staggering, and have characterized the condition as a vestibular disorder and a labyrinthine disorder.  In the March 2011 examination, the examiner diagnosed the condition as benign positional vertigo.  In the instant decision, the Board generally refers to the claimed condition as benign positional vertigo but considers all relevant evidence in determining whether disability benefits are warranted.  

Service treatment records contain no evidence of dizziness, vertigo, staggering or similar symptoms, and the Veteran does not contend that he had symptoms at that time.  Although there are numerous records of treatment of the Veteran from 1982 forward, mostly for ear related conditions, the earliest report of symptoms of dizziness, vertigo, or staggering is in May 2002 VA treatment records.  At that time the Veteran reported that he had an episode of vertigo when he tilted his head back but that this has otherwise been stable and resolved.  March 2003 VA treatment records document that the Veteran had reported dizziness and tinnitus, his spouse had notice staggering, and that the Veteran planned to discuss the symptoms with a local physician.  There was mention that he had almost passed out and fell while on the medication Hytrin.  There is a reference in October 2000 VA treatment notes of a request for Hytrin prescription.  The Board finds no discussion of this drug in more recent treatment records and does not base its decision on a negative inference from the Veteran's experience with Hytrin.  A January 2007 VA audiology consult documents that the Veteran had a case history negative for episodes of severe dizziness / vertigo.  

The next VA treatment records that include reports of vertigo or dizziness are from early 2009.  For example, February 2009 entry documents that the Veteran complained of several years of dizziness with nausea following head position changes and that the symptoms lasted a few seconds and went away if he sat down.  These notes include a statement that the symptoms may be due to one or a combination of medications.  Although these records show efforts to find the cause of his symptoms, there is no mentioned relationship between the symptoms and his active service or between the symptoms and his tinnitus or hearing loss.   

In a December 2008 letter, "R.M.", M.D., of North Florida Center for Otolaryngology, referred to the Veteran's imbalance symptoms and also referred to his tinnitus and hearing loss but did not indicate a relationship between his imbalance symptoms and his tinnitus and hearing loss.  Dr. R.M. stated that the Veteran had been evaluated for imbalance, including video nystagmography testing.  Dr. R.M. reported that those findings, from 2006, were consistent with normal gaze testing, normal positional testing, and normal Dix-Hallpike; and that the Veteran had abnormalities associated with his saccades and his vestibulo -ocular reflex as well as his optokinetic response that were likely associated with central findings.  Dr. R.M. recommended that, due to his severe nerve hearing loss, consideration be given as to qualification for rehabilitation benefits for his hearing.  Dr. R.M. also stated that based on his balance function testing, the Veteran had central findings associated with imbalance and recommended that rehabilitation benefits be provided for balance loss.  There is an additional comment regarding the Veteran's tinnitus and sensorineural hearing loss in that these were likely related to extensive history of noise trauma and family history but no such comment with regard to his imbalance symptoms.  

The Board finds significance in the fact that Dr. R.M. did not link the imbalance symptoms to the Veteran's hearing loss or tinnitus and although he linked the Veteran's tinnitus and hearing loss to noise exposure, he did not do the same with regard to the imbalance symptoms.  Given Dr. R.M.'s medical specialty and the facts and comments in this letter, the Board would expect at least some statement regarding links between the noise exposure and his imbalance or between the tinnitus and hearing loss and his imbalance, if there was any medical reason to support such links.  This is particularly so given that Dr. R.M. provided an explanation as to the cause of the Veteran's hearing loss and tinnitus.  From these facts, the Board infers that Dr. R.M. found no such link.  

The fact that a physician did not offer a comment as to the nature of a disability cannot be considered where there is no reason to expect such a comment.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (explaining that there would be no medical reason why a doctor would be expected to comment on the repugnance of a skin condition).  It follows from the explanation in Buczynski that if there was a medical reason why a doctor would provide a comment, the absence of such comment is probative.  Here, Dr. R.M. commented on the cause of the Veteran's hearing loss and attributed the imbalance to central findings.  If there was a basis to attribute the imbalance to some other cause, such as the same in-service trauma referred to with regard to the hearing problems, or to the hearing loss or tinnitus, then it is reasonable to expect a statement in this regard considering Dr. R.M.'s other statements.  

In a June 2009 letter addressed to another physician, Dr. R.M. provided impressions that included labyrinthine dysfunction, stated that the Veteran had complained of imbalance, especially when he sits up quickly, was currently doing Cawthorne and Semont exercises, and had refused an offer for physical therapy.  

During the October 2010 hearing, the Veteran testified that he had experienced dizziness for at least eleven years.  T. at 8.  When asked if a clinician had ever told him what might be causing the dizziness he testified that he had been told that it might be caused by a medication called Hytrin, but he testified that he has not been medicated with that drug in the past five years.  Id.  He also testified to the effect that no clinician had attributed his dizziness to tinnitus but neither had it been excluded as a cause.  Id. at 10.  

In March 2011, the Veteran underwent a VA examination to address whether his dizziness was caused or aggravated by his service-connected tinnitus or hearing loss or had onset or was caused by his active service.  Recorded in the report is a history of the Veteran suffering from dizziness daily.  Following examination, the examiner diagnosed benign positional vertigo.  The examiner stated that the neurological examination was normal and that a more precise diagnosis could not be provided because there was no objective data to support a more definitive diagnosis.  

The examiner provided an opinion that the Veteran's benign positional vertigo was not caused by or aggravated by his service-connected hearing loss and or tinnitus and that it was not caused by or the result of his military service.  With regard to whether it was caused directly by his active service, the examiner explained that there was no mention of the condition in his service treatment records or his service examination report.  As to whether it was caused or aggravated by his tinnitus or hearing loss, the examiner explained that there is no available medical literature to support aggravation or cause and effect between his service-connected tinnitus or hearing loss and his vertigo.  The examiner explained that the medical literature showed that benign paroxysmal positional vertigo is a problem of the inner ear and most commonly attributed to calcium debris within the posterior semicircular canal.  

In the October 2013 IHP, the Veteran's representative argued that the examiner's rationale and the examination were flawed.  The representative contended that the examiner's explanation regarding the semicircular canals was not a definitive etiology and argued that there should have been testing.  The representative also contended that the examiner should have discussed the Veteran's in-service acoustic trauma and the representative offered his own opinion that the acoustic trauma resulted in auditory impairments relative to the inner ear mechanism and that the examiner did not discuss this or support a conclusion that his vertigo was not caused by that in-service noise exposure (acoustic trauma).  

The Board has considered these arguments but finds the March 2011 examination and opinion to be both adequate and highly probative as to whether the Veteran's benign positional vertigo was caused by his active service, including the acoustic trauma that resulted in his tinnitus and hearing loss, and as to whether his benign positional vertigo was caused or has been aggravated by his hearing loss or tinnitus.  The examiner's statement that the medical literature did not support either a cause and effect or aggravation relationship between benign positional vertigo and tinnitus or hearing loss is an adequate rationale.  Indeed, there is no logical basis for otherwise showing no positive relationship or, alternatively, proving a negative, when the applicable literature provides no support for the positive relationship.  The examiner's statement as to what benign positional vertigo is commonly attributed is not flawed.  As the examiner indicated that there was no objective evidence of the vertigo and that neurological examination was normal, the Board cannot discern an error in not including some additional testing.  There is no competent evidence of record as to what additional testing should be accomplished or that there is a need for additional testing.  

The Board has considered the opinion of the Veteran and the more fully articulated opinion of his representative as to a direct nexus between his benign positional vertigo and service, including the acoustic trauma to which his hearing loss and tinnitus have been attributed, and a nexus (whether causation or aggravation) between his benign positional vertigo and his tinnitus or hearing loss.  Neither the Veteran nor his representative have demonstrated expert knowledge in diagnosing or establishing the etiology of benign positional vertigo or whether hearing loss or tinnitus can aggravate benign positional vertigo.  They are thus considered non-experts, or laypersons for such purposes.  

Although it is error to categorically reject layperson nexus evidence as incompetent; not all layperson nexus evidence is competent evidence.  Whether a layperson diagnosis or nexus opinion is competent evidence depends on the facts of the particular case.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor for consideration is the complexity of the question addressed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  See Layno v. Brown, 6 Vet. App. 465, 496 1994) (explaining that a layperson is competent to report only that which he or she observed). 

Whether tinnitus and hearing loss cause or aggravate benign positional vertigo is not a simple question that lies within the realm of knowledge of a layperson.  Nor is it a question that can be resolved by observation of the five senses.  It is noted here that the Veteran reports that his vertigo began at least eleven years after service.  That testimony together with the treatment records already discussed is evidence against a finding that the Veteran has had vertigo with onset at the time of the in-service acoustic trauma.  The causation and aggravation questions presented in this case are not answerable via observation by one's senses alone.  

The Board also finds no deficiency in the fact that the examiner did not specifically address whether the acoustic trauma that occurred in service caused not only tinnitus and hearing loss but also benign positional vertigo.  The examiner indicated review of the claims file and was aware of the Veteran's hearing loss and tinnitus and to what cause those conditions have been attributed.  The examiner's explanation that the medical literature did not support a cause and effect or aggravation of vertigo by tinnitus or hearing loss is sufficient to determine that this includes no support that acoustic trauma is the cause for all three conditions.  A medical opinion need not explicitly specify all steps from facts to the conclusion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Rather, the report must be read as a whole.  Id.  Here, the examiner provided sufficient detail and the statement regarding a negative aggravation or causation relationship between tinnitus or hearing loss and the Veteran's benign positional vertigo is adequate and probative.  

For these reasons, the Board concludes that the preponderance of evidence is against a finding that the Veteran's dizziness, vertigo, and staggering, diagnosed as benign positional vertigo, was caused by his active service or was caused or aggravated by his tinnitus or hearing loss.  His appeal as to this issue must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

III.  TDIU

During the October 2010 hearing, the Veteran testified that during the time when he was working his hearing disabilities affected him in that he was unable to determine whether he was speaking too loud and that he had to ask people to repeat themselves.  In a VA Form 21-8940, dated in July 2012, the Veteran indicated that he last worked in October 2009.  

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  In general, total disability compensation ratings may be assigned under the provisions of § 3.340.  38 C.F.R. § 3.341 (2013).  

Schedular TDIU may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2013).  

In the instant case, the Board need not distinguish between application of the subsections of 38 C.F.R. § 4.16 because both require the inability to secure or follow a substantially gainful occupation due to service-connected disabilities and in this case, the preponderance of the evidence shows that the Veteran is not unable to secure or follow a substantially gainful occupation due to service connected disabilities.  

The only disabilities for which service connection has been established are tinnitus and bilateral hearing loss.  The July 2012 VA Form 21-8940, shows that the Veteran was following a substantially gainful occupation until October 2009.  In a statement submitted by the Veteran with that form, his former supervisor reported that the Veteran's hearing difficulty presented challenges for the Veteran as to instructions provided to him via radio or in large crowds.  The supervisor reported that the Veteran had to face his supervisors to fully understand instructions.  The supervisor also speculated as to why the Veteran took an early retirement, and speculated that the Veteran's hearing loss may have caused frustration for the Veteran and may have created a difficult work environment between him and his immediate supervisor.  

The supervisor's statement is not probative of a finding that the Veteran's hearing loss or tinnitus rendered him unable to secure and follow a substantially gainful occupation.  At most the statement is probative of some work difficulty due to the Veteran's hearing loss.  

SSA disability records document that the Veteran was awarded disability compensation with disability onset in October 2009.  Bilateral knee disabilities are listed as the primary diagnosis and hearing loss is listed as the secondary diagnosis.  Restrictions of activities noted by the Veteran in an included questionnaire were that he could not sit for a long period of time and that he attended church but did not take part a lot because he could not hear.  He explained that his ability to lift, squat, stand, walk, kneel, stair climb, follow instructions, concentrate, hear, and follow instructions were affected by his illnesses, injuries or conditions.  He explained that his knee pain affected his mobility and was a constant distraction and his hearing loss affected all aspects of communication.  He documented his work experience as a landscape maintenance worker from April 1999 to March 2002, and a landscape crew chief from March 2002 to September 2009.  He indicated that prior to 1999 he worked as a driver, and as a driver and equipment operator.  

Service connection has not been established for disability affecting either of the Veteran's knees so his knee disabilities cannot be the basis for awarding TDIU.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In a section inquiring as to why he stopped working, the Veteran indicated that he was having trouble doing his job and was offered an early retirement package and threatened with a layoff.  He also indicated that his conditions did not cause him to make changes in his work activity.  He reported that he had a twelfth grade education, having completed that grade in 1964.  

A January 2010 report, from a 'single decisionmaker', included that the Veteran had severe bilateral hearing loss with fair speech discrimination that could be expected to cause difficulty understanding listening situations with more significant difficulty in noisy environments.  

Neither the Veteran's reports just described nor the January 2010 report are probative of a finding that the Veteran was unable to secure or follow a substantially gainful occupation solely due to his hearing loss and tinnitus.  At most, these are reports that his hearing loss caused difficulty in his last occupation.  

In the March 2011 examination report, the audiologist provided an adequate expert opinion as to whether the Veteran's hearing impairment (which reasonably encompasses both his hearing loss and tinnitus) rendered him unemployable.  The audiologist opined that with his type and degree of hearing impairment, the Veteran would likely have difficulty understanding speech, particularly in adverse listening environments such as a noisy room.  The audiologist went on to explain that hearing loss, without regard to other disabilities, does not prevent the average person from performing ordinary sedentary and physical activities.  He also remarked that the Veteran utilized hearing aids bilaterally.  

This opinion is highly probative of a finding that the Veteran's tinnitus and hearing loss do not render him unable to secure or follow a substantially gainful occupation.  It is recognized that the audiologist referred to the effect of hearing loss on an average person, and that TDIU is based on individualized circumstances rather than average impairment of earning capacity caused by a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  The audiologist's statement as to the average person cannot be taken in isolation but rather is properly read in the context of the rest of the opinion.  The audiologist referred to this type and degree of hearing impairment, i.e., the type and degree of impairment suffered by the Veteran and stated the effect of such type and degree of impairment.  As such, the opinion was properly focused on the Veteran as an individual.  Additionally, this understanding is consistent with the other evidence of record, including the statement of the Veteran's supervisor and the statements in the SSA records.  

The representative's argument in the October 2013 IHP has been considered.  Contrary to that argument, the audiologist's opinion is not one of speculation but one of probability as shown by the use of the word 'likely' and the tenor of the opinion.  Even though the audiologist did not explicitly use the term 'tinnitus' in the opinion, the audiologist did use the term 'hearing impairment' which the Board finds sufficiently broad to encompass both tinnitus and bilateral hearing loss.  The representative's references to the RO's alleged bias and the effect of such alleged bias on the opinion is unsupported and without merit.  

The preponderance of the evidence just discussed is against a finding that the Veteran's service connected disabilities rendered him unable to secure or follow a substantially gainful occupation during any period of time on appeal.  The record does not contain evidence that shifts the weight of the evidence in favor of such finding or that places the evidence in equipoise.  Therefore, the appeal with regard to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to service connection for benign positional vertigo, claimed as dizziness, is denied.  

Entitlement to TDIU is denied.


REMAND

A remand is necessary so that the AOJ can review recently submitted relevant evidence, obtain any additional relevant VA treatment records, and obtain an adequate expert opinion.  

In November 2012, the Veteran submitted evidence from North Florida Center for Otolaryngology and from First Coast Hearing Clinic Inc., both dated in September 2012.  In the October 2013 IHP, the Veteran's representative indicated that the Veteran was no waiving AOJ consideration of that evidence in the first instance.  Therefore, a remand is necessary so the AOJ can readjudicate the claim following review of the evidence.  

Turning to another reason for this Remand, in January 2011, the Board remanded the issue of whether a higher disability rating was warranted for the Veteran's hearing loss disability.  In that Remand, the Board directed that an opinion should be obtained as to whether January 2008 and December 2009 audiology testing by First Coast Hearing Clinic, Inc. reflected speech recognition scores based on the Maryland CNC word list.  The Board also directed that, if warranted, the examiner should reconcile findings of an examination to be conducted by VA with those of the January 2008 and December 2009 if there was a disparity.  

In the March 2011 VA examination report, the examiner stated that he was unable to determine whether the Maryland CNC test was used because it was not noted on the examination report.  The examiner also stated that there was a discrepancy at 2000 Hertz between the two First Coast Hearing Clinic, Inc examinations with thresholds significantly worse only at that frequency on the earlier examination.  The examiner stated that he felt that he could not determine the reason for that discrepancy without resorting to mere speculation.  The examiner provided no rationale for this conclusion.  A statement that an expert opinion cannot be provided without resort to mere speculation is itself an expert opinion and must be supported by sufficient rationale.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The opinion is therefore inadequate.  

Additionally, since the last Remand, evidence has been submitted showing that the First Coast Hearing Clinic, Inc. testing was conducted using the Maryland CNC word list and that fact raises another question that must be addressed by an expert.  The evidence submitted by the Veteran in November 2012 includes a September 2011 letter and January 2008 audiology test results, annotated by the First Coast Hearing Clinic Inc. audiologist in September 2011.  In the September 2011 letter, the First Coast Hearing Clinic Inc. audiologist stated that the January 2011 word recognition scores were based on the Maryland CNC word lists presented at 105 dB HL for both ears.  Provided with that letter is a copy of results dated January 2008 that include an annotation by that audiologist that the word recognition test used the Maryland CNC.  

Those January 2008 recognition scores list 20 percent at 100 dB for the left ear and 44 percent at 75 dB for the right ear.  A report of audiology testing by First Coast Hearing Clinic, Inc., dated in December 2009 (although the test results printout page has a date of August 2009), documents speech discrimination scores of 12 percent at 100 dB for the left ear and 76 percent at 100 dB for the right ear.  The report of the March 2008 VA examination lists right ear speech recognition score of 92 percent and a left ear speech recognition score of 82 percent but does not list dB levels associated with those scores.  

These facts raise the question of the significance of the dB (or dB HL) at which the percentages were obtained in January 2008.  The January 2008 44 percent score for the right ear, obtained at 75 dB. if meaningful for VA ratings purposes, would result in a different disability rating than the rating arrived at for other test results of record, whether from VA testing or private provider testing.  The Board is not permitted to introduce its own unsubstantiated medical opinion in a case.  Therefore, a remand is necessary for an expert opinion as to the meaning of 75 dB in the results that indicate that he had 44 percent discrimination at 75 dB.  This must include an explanation as to whether those results are meaningful with regard to assignment of a disability rating.  

Additionally, the claims file includes VA treatment records from no later than November 2010.  So that the record is complete for review by a medical professional, any subsequent relevant VA treatment records must be obtained and associated with the claims file on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any relevant records of VA treatment after November 2010.  If no records are obtained, associate with the claims file documentation of efforts to obtain such records.  

2.  Submit the claims file to a suitably qualified VA examiner.  The examiner must provide a rationale to support his or her conclusions as to the requested opinions.  The examiner is asked to accomplish the following:  

(a)  Review the January 2008 audiology test results from First Coast Hearing Clinic, Inc. and provide an explanation as to whether the speech recognition score of 44 percent at 75 dB for the right ear is a valid score for VA testing purposes.  In particular, the examiner must provide an explanation as to the meaning of the 75 dB designation in this data and how the dB designation in this regard affects speech recognition scores, if at all.  

(b)  Provide an opinion as to why the March 2008 VA examination puretone test results and the speech recognition results are different than the January 2008 First Coast Hearing Clinic Inc. puretone test results and speech recognition results.  The examiner must accept that the speech recognition scores listed in the January 2008 First Coast Hearing Clinic Inc. test results were obtained using the Maryland CNC word lists.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer.  

(c)  Provide an expert opinion as to why the March 2011 VA puretone test results and speech recognition test results are significantly different than the January 2011 First Coast Hearing Clinic Inc. puretone test results and speech recognition results.  The examiner must accept that the speech recognition scores listed in the January 2011 First Coast Hearing Clinic Inc. test results were obtained using the Maryland CNC word lists.  If the examiner concludes that he or she cannot provide such opinion without resulting in mere speculation, then the examiner must provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer.  

3.  The AOJ must review the opinions requested in the above directive.  If the opinions are not adequate, the AOJ must take immediate corrective action.  If the examiner indicates that additional information is needed to provide a more definitive opinion, then the AOJ must take appropriate action to obtain the additional information.  

4.  After complying with the above directives, readjudicate the issue of entitlement to entitlement to a disability rating in excess of 30 percent for bilateral hearing loss prior to January 27, 2011, in excess of 70 percent for bilateral hearing loss from January 27, 2011 to March 4, 2011, and in excess of 40 percent for bilateral hearing loss for the period from March 4, 2011, forward.  In so doing, the take into consideration all evidence added to the record since issuance of the September 2012 SSOC, including the evidence submitted by the Veteran in November 2012.  If the benefit sought is not granted in full, provide the Veteran and his representative with an SSOC and allow an appropriate opportunity to respond thereto prior to returning the matter to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


